Citation Nr: 1809593	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-01 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970 and served in Vietnam from August 1969 through August 1970, where he received a Bronze Star and the Republic of Vietnam Gallantry Cross.

This appeal before the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for basal cell carcinoma.  The Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection in December 2012.  The RO issued a statement of the case (SOC) in November 2013 and the Veteran perfected his appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2014.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  herein decided have been accomplished.

2.  The Veteran had active service in the Republic of Vietnam and is, therefore, presumed to have been exposed to an herbicide agent during active service.  

3.  Skin cancer is not among the disabilities recognized by the VA as etiologically related to herbicide agent agent (to include Agent Orange) exposure.  

4.  The Veteran was diagnosed with basal carcinoma in February 2001 and had it excised later that year.

5.  Basal cell carcinoma was not shown in service or for many years thereafter; and the only medical opinion to address the relationship between any current basal cell carcinoma (or any residual thereof) weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma are not met.  38 U.S.C.. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ .  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in June 2011, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and the report of a November 2011 VA examination, to include a medical etiology opinion.   The Board finds that no further action on this  claim, prior to appellate consideration, is required

In summary, the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Crop. V. Lydall, Inc., 159 F.3d 534, 549 (Fed. Circ. 1998).  


II.  Service Connection

The Veteran contends that his basal cell carcinoma is the result of Agent Orange exposure while serving in Vietnam.
.
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.304.  In.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record, and evaluation of its competency, credibility and probative value.   See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases (such as malignant tumor) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for malignant tumor), even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

If a Veteran was exposed to an herbicide agent during active military, naval or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d), are also satisfied.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 C.F.R. § 3.102;   See also  38 U.S.C. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran served in Vietnam from 1969 through 1970, and contends he was exposed to Agent Orange during such duty.  The Veteran has asserted that, while in  Vietnam, he filled sandbags and was frequently shirtless due to the humidity allowing for the herbicide agent to fall all over his skin and create a burning sensation.  In his NOD, the Veteran contended that he was knee deep in Agent Orange and that it was sprayed in the air and would land on his boots and pant legs as well as in the foliage.  Reportedly, he developed a rash while in service, but it was treated with Benadryl and it gradually resolved over the course of a month.  He has also  reported that he was diagnosed with basal cell carcinoma in February 2001 and had a malignant neoplasm excised later that year.

First addressing the current disability requirement, as indicated, the Veteran had basal cell carcinoma, but the malignant neoplasm was removed in 2001.  Hence, a question remains as to whether the Veteran has, or has had, basal cell carcinoma or its residuals at any point pertinent to the current claim remains. Notably, in the November 2011 VA examination report, which references rhe prior diagnosis and  excision, the examiner noted a 2.5 centimeter scar on his left lateral mid-back.  In response to a later query as to whether Veteran currently had any residual conditions or complications due to the neoplasm or its treatment other than those already documented in the report above (emphasis added), the examiner marked 'no'.  
Thus, it is unclear from the record whether there is current disability for service connection purposes.  The Board points out that the requirement of the existence of a current disability is satisfied when a veteran has a disability shortly prior to or at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, there is no medical evidence indicating active basal cell carcinoma at any point since the 2001 excision.  Nonetheless, even if the referenced scar noted by the November 2011 VA examiner is the only current residual disability associated with prior basal cell carcinoma, the claim must be denied in the absence of competent, probative evidence of medical nexus between basal cell carcinoma and service.

Pertinent to the Veteran's assertions as to Agent Orange exposure, as he served in Vietnam during the Vietnam era, his exposure to herbicide agents, to include Agent Orange, is presumed.  As such, the in-service injury or disease requirement is met.  However, skin cancer (to include basal cell carcinoma) is not a recognized disease associated with herbicide agent exposure.  See 38 C.F.R. § 3.309.  Therefore, presumptive service connection based on presumed herbicide agent exposure is not available to the Veteran.  

Although the Veteran has not established entitlement to service connection on the presumptive basis noted above, he is not precluded from establishing service connection on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  Cf; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In this case, however, the record presents no other basis for an award of service connection.

Basal cell carcinoma was not present in service, or for many years thereafter.  Hence, presumptive service connection for a malignant tumor as an identified chronic disease is not available to the Veteran .  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, while it appears that, in connection with the current claim, the Veteran has asserted experiencing a skin rash in service, there is no specific evidence or argument indicating that the Veteran experienced continuity of symptoms of any such skin rash, or of basal cell carcinoma, during and since service.  See 38 C.F.R. § 3.303(b)   Indeed, the first evidence of basal cell carcinoma was in 2001, more than 30 years post discharge.  Notably, the fact that the post service record does not document any evidence of basal cell carcinoma until many years after service is a factor that tends to weigh against an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, the only medical opinion evidence of record to address rhe relationship, if any, between the basal cell carcinoma manifested years after the Veteran's service  and his service-that rendered by the November 2011 examiner-weighs against the claim.   The examiner opined that  that the Veteran's basal cell carcinoma was less likely than not related to his in-service Agent Orange exposure.  In so concluding, the examiner noted that basal cell carcinoma is not a condition that has been determined to be related to herbicide agent exposure.  The examiner further determined that, while the Veteran had rashes during service, which may or may not have been caused by his exposure to Agent Orange, there is no scientific correlation between what the Veteran contracted in Vietnam, a skin rash that resolved within a month, and skin cancer, such as basal cell carcinoma.  As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Significantly, neither the Veteran nor his representative has either presented or alluded to the existence of any contrary medical evidence or opinion-i.e., one that actually supports a relationship between the Veteran's basal cell carcinoma and service, to include any Agent Orange exposure therein.

Finally, to whatever extent the Veteran attempts to assert the existence of a medical relationship between the basal cell carcinoma manifested years post service, and any injury, disease or event in service-to include Agent Orange exposure and/or a skin rash therein-the Board finds that such assertions do not provide persuasive support for the claim.  While the Veteran is certainly competent to describe matters within his personal knowledge, such as skin rash experienced, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter involving internal processes that cannot be observed or otherwise experienced through the five senses-such as whether there exists a medical relationship between basal cell carcinoma and any in-service disease, injury or event.  See, e.g., Jandreau, supra, at n. 4 (a lay person is  competent to assess a broken leg, but not to diagnose cancer).  As the question of medical nexus in this case may not be competently addressed by lay evidence, any such lay assertions in this regard do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such , the Veteran can neither support his claim, nor counter the probative medical opinion and other evidence of record on the basis of lay assertions, alone.

For all the foregoing reasons, the claim on appeal must be denied,  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for basal cell carcinoma is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


